



EXHIBIT 10.19.3








AMENDMENT NO. 2 AND WAIVER NO. 1
AMENDMENT NO. 2 AND WAIVER NO. 1 (this “Amendment and Waiver”), dated as of
December 21, 2015, among CINEDIGM CORP., a Delaware corporation (the
“Borrower”), the Lenders party hereto, and SOCIÉTÉ GÉNÉRALE, as administrative
agent (the “Administrative Agent”) under the Credit Agreement referred to below.
The Borrower, certain Lenders, the Administrative Agent and OneWest Bank, N.A.,
as Collateral Agent entered into the Second Amended and Restated Credit
Agreement, dated as of April 29, 2015 (as amended by that certain Amendment No.
1 dated as of June 16, 2015 and as further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”).
The Borrower has requested that the Required Lenders agree to (i) amend Section
1.1 of the Credit Agreement as set forth herein and (ii) waive certain Defaults
and Events of Default arising from the Borrower’s failure to comply with the
terms of Section 6.1(p).
The Required Lenders are willing to agree to such amendments and waivers
relating to the Credit Agreement on the terms and conditions set forth herein.
In consideration of the mutual covenants set forth in this Amendment and Waiver,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the undersigned agree as follows:
SECTION 1.Capitalized Terms; Other Definitional Provisions. Capitalized terms
used and not otherwise defined herein shall for all purposes of this Amendment
and Waiver, including the preceding recitals, have the respective meanings
specified therefor in the Credit Agreement. The rules of interpretation set
forth in Section 1.5 of the Credit Agreement shall be incorporated herein
mutatis mutandis.


SECTION 2.Amendment. Upon the effectiveness of this Amendment and Waiver as
provided in Section 7 hereof, Section 1.1 of the Credit Agreement is hereby
amended by deleting the definition of “Universal Receivables” and replacing it
to read in its entirety as follows:


““Universal Receivables” means, in respect of Receivables owing by Customers to
the Loan Parties that have been collected by Universal, the net amount (whether
positive or negative) equal to, all as shown on the most recently issued report
from Universal and delivered to the Borrower, (a) collections by Universal of
amounts owing by the Customers of the Loan Parties, plus (b) amounts retained by
Universal from such collections referred to in clause (a) as reserves for
potential future returns of home entertainment product, minus (c) an amount
equal to $400,000, which represents two months of the $200,000 that Universal
deducts each month to repay advances it made to the Borrower, provided that this
deduction will end when said advances are fully recouped or repaid, minus (d) an
amount equal to the sum of (i) the amount deducted by Universal during the
monthly period covered by such report to reimburse Universal for out-of-pocket
costs and expenses incurred by Universal relating to the picking, packaging and
shipping of such home entertainment product





--------------------------------------------------------------------------------





to Customers, and (ii) the Relevant Percentage of the amount deducted by
Universal during the monthly period immediately preceding the monthly period
covered by such report to reimburse Universal for such out-of-pocket costs and
expenses. For purposes of clarity, Universal reports to the Borrower via a
statement dated on the 15th of each month, which correlates with settlement for
the month ended 45 days prior to the statement date. By example, the December
15th statement from Universal includes settlement for expenses through October
31st. The term “Relevant Percentage” means (i) for all Universal reports prior
to January 15, 2016, zero per cent, (ii) for the Universal report due January
15, 2016, 16.67 per cent, (iii) for the Universal report due February 15, 2016,
33.34 per cent, (iv) for the Universal report due March 15, 2016, 50 per cent,
(v) for the Universal report due April 15, 2016, 66.67 per cent, (vi) for the
Universal report due May 15, 2016, 83.34 per cent and (vii) for all Universal
reports due on or after June 15, 2016, 100 per cent; provided, however that
notwithstanding the foregoing, if the Borrower consummates a debt and/or equity
financing that yields net cash proceeds to the Borrower of at least $25,000,000,
then from and after the consummation of such financing, the Relevant Percentage
shall be 100 per cent.”
SECTION 3.Limited Waiver. Upon the effectiveness of this Amendment and Waiver as
provided in Section 7 hereof, the Required Lenders hereby waive any Default or
Event of Default directly or indirectly caused by the Borrower’s non-compliance
with Section 6.1(p) of the Credit Agreement solely to the extent occurring prior
to the date hereof and any representation and warranty in or made pursuant to
any Loan Document to the extent related to the Borrower’s failure to comply with
the terms of Section 6.1(p) prior to the date hereof.


SECTION 4.Continuing Effectiveness. Except as expressly provided in this
Amendment and Waiver, all of the terms and conditions of the Credit Agreement
remain in full force and effect and are hereby ratified and confirmed. Nothing
herein shall be deemed to entitle the Borrower to a further consent to, or a
further waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.


SECTION 5.Representations and Warranties. The Borrower represents and warrants
that (i) this Amendment and Waiver has been duly authorized, executed and
delivered by it and this Amendment and Waiver and the Credit Agreement
constitute its legal, valid and binding obligations, enforceable in accordance
with their terms, (ii) after giving effect to this Amendment and Waiver, no
Default or Event of Default will exist; and (iii) the representations and
warranties contained in this Amendment and Waiver and in the Loan Documents,
other than those expressly made as of a specific date, are true and correct in
all material respects as if made on the date hereof.


SECTION 6.Reaffirmation of Liens. The Borrower, as Grantor (as defined in the
Security Agreement), hereby (a) ratifies and reaffirms each grant of security
interests and liens in favor of the Collateral Agent for the benefit of the
Secured Parties pursuant to, and its obligations under, the Security Agreement
and (b) acknowledges that, except for Permitted Liens, the Collateral Agent has
a valid security interest in the Collateral (including the Concentration
Account, the Cinedigm Lockbox Accounts, the Debt Service Reserve Account and the
Operating Accounts) having the priority and being perfected in each case to the
extent required in the Security Agreement or the Credit Agreement.


SECTION 7.Effectiveness of Amendment and Waiver. This Amendment shall become
effective upon (i) the receipt by the Administrative Agent of counterparts of
this Amendment and





--------------------------------------------------------------------------------





Waiver duly executed by each of the Borrower, the Administrative Agent and the
Required Lenders, and (ii) the receipt by the Administrative Agent from the
Borrower of all out-of-pocket expenses incurred by the Agents in connection with
this Amendment and Waiver, including the fees, charges and disbursements of
counsel.


SECTION 8.Governing Law; Miscellaneous. This Amendment and Waiver and the rights
and obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York. The provisions
of Sections 10.14 and 10.15 of the Credit Agreement shall be incorporated herein
mutatis mutandis.


SECTION 9.Severability. Any provision of this Amendment and Waiver being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of this Amendment and Waiver or any part of such provision in any
other jurisdiction.


SECTION 10.Headings. The captions and section headings appearing in this
Amendment and Waiver are included solely for convenience of reference and are
not intended to affect the interpretation of any provision of this Amendment and
Waiver.


SECTION 11.Counterparts. This Amendment and Waiver may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties to this Amendment and Waiver may execute this
Amendment and Waiver by signing any such counterpart.


SECTION 12.Loan Document. This Amendment and Waiver is a Loan Document. On and
after the date hereof, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import referring to
the Credit Agreement, and each reference in the other Loan Documents to the
“Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement shall mean and be a reference to the Credit Agreement as
amended by this Amendment and Waiver.


SECTION 13.Concerning the Agents. Neither Agent assumes any responsibility for
the correctness of the recitals contained herein, and the Agents shall not be
responsible or accountable in any way whatsoever for or with respect to the
validity, execution or sufficiency of this Amendment and Waiver and make no
representation with respect thereto. In entering into this Amendment and Waiver,
the Agents shall be entitled to the benefit of every provision of the Credit
Agreement relating to, without limitation, the rights, exculpations or conduct
of, affecting the liability of or otherwise affording protection to the Agents.


IN WITNESS WHEREOF, this Amendment and Waiver has been executed as of the day
and year first above written.
CINEDIGM CORP.,
as Borrower




By:     /s/ Gary S. Loffredo
Name:    Gary S. Loffredo
Title:    Senior Vice President







--------------------------------------------------------------------------------







SOCIÉTÉ GÉNÉRALE, as Administrative Agent




By:     /s/ Elaine Khalil
Name:    Elaine Khalil
Title:    Managing Director






SOCIÉTÉ GÉNÉRALE, as Lender




By:     /s/ Elaine Khalil    
Name:    Elaine Khalil
Title:    Managing Director






CIT BANK, N.A., as Lender




By: /s/ Todd Camp        
Name: Todd Camp            
Title: S.V.P    






SUNTRUST BANK, as Lender




By: /s/ Juan de Jesus-Caballero
Name: Juan de Jesus-Caballero    
Title: Senior Vice President        







